Citation Nr: 1142828	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-26 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that service connection is warranted for bilateral hearing loss and tinnitus because he was exposed to acoustic trauma during service, including by way of a rocket attack in September 1969 and exposure other combat noise, such as shelling, flight noise, and gunfire.  See statements from the Veteran dated June 2008 and October 2011; see also December 2007 private medical record from Dr. W.M.  

The Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to hearing loss or tinnitus.  Notably, the Veteran's entrance and separation examination reports reflect that he had normal hearing bilaterally, and he did not lodge any pertinent complaints of hearing loss or tinnitus at those examinations.  See August 1968 reports of examination and medical history and May 1970 reports of examination and medical history.

In evaluating this claim, the Board notes that, while the Veteran served in the Republic of Vietnam during the Vietnam war era, his DD Form 214 reflects that his military occupational specialty was a bookkeeper.  Therefore, his exposure to military noise is not presumed.  

The post-service medical evidence shows that the Veteran has been diagnosed with bilateral high frequency hearing loss and tinnitus in his right ear.  See July 2005 private medical record from Dr. HTC.  In July 2005, the Veteran reported suffering from high-pitched tinnitus in his right ear that had persisted for two weeks.  He also reported suffering from moderate hearing loss.  Dr. HTC noted that an audiogram revealed high frequency, down sloping, presbycusis-type sensorineural hearing loss and diagnosed the Veteran with tinnitus in the right ear of unknown etiology.  

In support of his claim, the Veteran has submitted a statement from a Dr. W.M., dated December 2007, which reflects that the Veteran reported being frequently exposed to loud noise during military service.  Dr. W.M. noted that the Veteran had been diagnosed with high frequency hearing loss by an otolaryngologist and that he also suffered from chronic tinnitus.  Dr. W.M. stated that he reviewed the Veteran's service records and opined that it is likely that the Veteran's exposure to military noise in service has caused his hearing loss and tinnitus.  

While the December 2007 medical statement and opinion from Dr. W.M. is considered competent medical evidence, the Board notes that Dr. W.M. did not provide a rationale in support of his conclusion, including any indication as to what evidence in the service records supports his conclusion that the Veteran's current hearing loss and tinnitus are related to service.  In this regard, the Board again notes that there is no indication in the service records that the Veteran complained of or sought treatment for hearing loss or tinnitus during service.  

The Board also notes that the Veteran has not been afforded a VA examination in conjunction with this appeal.  However, the Veteran has provided competent lay evidence of in-service noise exposure, there is evidence of a current diagnosis of bilateral hearing loss and tinnitus, and there is evidence which indicates that the Veteran's current hearing loss and tinnitus may be related to his military service.  Indeed, as noted above, Dr. W.M. has provided a statement which purports to establish a nexus between the Veteran's military service and his current hearing loss and tinnitus.  Therefore, the Board finds that a VA examination is needed in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, as noted, there remains a question as to whether the Veteran's hearing loss is of the presbycusis type or if it is due to acoustic trauma.  

Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine if he currently has bilateral hearing loss and tinnitus that are related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine if he currently has bilateral hearing loss and tinnitus that are related to his military service.  The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was conducted.  

a) A diagnosis of any currently manifested hearing loss and tinnitus should be rendered.  

b) The VA examiner should specifically state whether, based on all available evidence, the Veteran's current hearing loss is of the presbycusis type or if it is due to acoustic trauma.  

c) The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran currently has bilateral hearing loss and tinnitus that are the result of his military service. 

d) A rationale must be provided for each opinion offered.

e) If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

2.  Upon completion of the above-requested development, the RO should readjudicate the claims on appeal, taking into account all available evidence and conducting any additional development deemed necessary.  If the service connection claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


